Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 1 August 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Dear Sir
Monticello Aug. 1. 1800.

I wrote you on the 26th. of the last month, and on the [31st received] your favor of the 17th. my office relating altogether to the legislative [depart]ment, I am entirely unacquainted with the measures proposed in that of the Executive. I may know that the fortification of certain ports [to some] extent has been authorised by the legislature.  but whether the Executive will propose a greater extent I know not, or whether they […] altogether fixed, or partly floating, as gunboats, floating batteries &c. whatever they mean to do, I am happy that they propose to […] it the […] of a person of so much worth as your friend M. […]. it is a tribute to his worth & sufferings which it is honorable to them to offer, and which I shall be happy to hear he accepts. it is extremely to be desired that such sums of money as the legislature agree to expend in works of defence should be employed with […] & economy. it has been our misfortune sometimes, when a given sum has been […] for a work, to undertake that work on double the scale desired & thus sacrifice the whole. of this our federal city furnishes some remarkable examples.—I am happy to hear you [are removed] into the [country] independantly of the danger of yellow fever, the country at this season is to be preferred for health & happiness. [wishing] yourself & family an [immense] share of both I proffer you assurances of my affectionate attachment & esteem.

Th: Jefferson

